—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feinberg, J.), rendered April 28, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that he was deprived of a fair trial by several allegedly improper comments made by the prosecutor during summation. However, since the defendant failed to raise any objection to two of the comments of which he now complains, and made only a general objection to a third remark, his present claims of error are unpreserved for appellate review (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324; People v Udzinski, 146 AD2d 245, 250). In any event, for the most part the challenged remarks constituted a fair response to the defendant’s summation, were within the four corners of the evidence, or were otherwise proper (see, People v Ashwal, 39 NY2d 105). The remaining comments were not so prejudicial as to warrant reversal, particularly in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 237; People v Galloway, 54 NY2d 396). Balletta, J. P., Copertino, Hart and Krausman, JJ., concur.